DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 47, 64, 50, 65 are allowable. 

Response to Amendment
Applicant’s arguments with respect to claim(s) 45 and 62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bloome et al. US 2017/0190120 (hereinafter Bloome) in view of Mironets et al. US 2016/0144428 (hereinafter Mironets).

Regarding claim 45, Bloome teaches: a system for securing a part to a build platform and separating the part from the build platform, the system comprising:
a) a build platform having a receptacle (Fig. 2, [0027] - - first plate with openings is a build platform; [0038] - - openings to provide mechanical coupling between a platform and an object);
b) an anchor bulk deposited by an additive manufacturing tool head in the receptacle, the anchor attached to a base of a part being formed in an additive manufacturing process, the anchor securing the part to the build platform while the part is being formed (Fig. 3B, [0038] - - extrude material in the opening, a rivet like structure helps anchor the object being built);
c) a mechanism that effects controlled separation of at least a portion of the anchor from at least one of the base and the receptacle to separate the formed part from the build platform (Fig. 3D, [0042], [0043] - - heating the 2nd plate, just the rivet portion becomes soften, the object can be pulled away from the 1st plate).

But Bloome does not explicitly teach: the receptacle is formed in an anchor pin positioned in the build platform, and wherein actuation of the anchor pin causes separation of at least a portion of the anchor from the at least one of the base and the receptacle.

However, Mironets teaches: the receptacle is formed in an anchor pin positioned in the build platform, and wherein actuation of the anchor pin causes separation of at least a portion of the anchor from the at least one of the base and the receptacle (Fig.2A, Fig. 2B, Fig. 3, Fig. 4, [0028]-[0035] - - remove anchor pin to remove build assembly 40 from build plate; the space to hold the localized support structure is interpreted as a receptacle).

Bloome and Mironets are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Bloome, and incorporating anchor pins, as taught by Mironets.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve build quality and reduce waste, as suggested by Mironets ([0022]).

Claim 62 is substantially similar to claim 45 and is rejected for the same reasons and rationale as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116